MACKEY PRICE THOMPSON & OSTLER A Professional Corporation Attorneys and Counselors at Law American Plaza II 57 West 200 South, Suite 350 Salt Lake City, UT 84101-3663 Telephone 801-575-5000 Randall A. Mackey Fax 801-575-5006 mackey@mpwlaw.com May 30, 2008 VIA EDGAR AND FEDERAL EXPRESS Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E., Mail Stop 6010 Washington, D.C. 20549 Attn: David Burton Staff Accountant Re: Paradigm Medical Industries, Inc. Amendment No. 1 to Item 4.02Form 8-K File No. 0-28498 Dear Mr.
